Of Counsel:
DAMON KEY LEONG KUPCHAK HASTERT
Attorneys at Law
A Law Corporation

MICHAEL A. YOSHIDA              2559-0
may@hawaiilawyer.com
ROSS UEHARA-TILTON             10743-0
rut@hawaiilawyer.com
1003 Bishop Street, Suite 1600
Honolulu, HI 96813
Phone: (808) 531-8031 ǀ Fax: (808) 533-2242

DAN S. IKEHARA, PLLC
DAN S. IKEHARA                  4242-0
DSIkehara@aol.com
P.O. Box 509
Woodinville, WA 98072
Phone: (808) 485-1420 | Fax: (425) 274-7333

Attorneys for Creditor
CAROLYN P. MENDOZA

              IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF HAWAII

In re:                                     CASE NO. 18-01453
                                           (Chapter 13)
DWAYNE KEITH MENDOZA and
NILA TADENA MENDOZA,                       NOTICE OF APPEARANCE AND
                                           REQUEST FOR NOTICE
                  Debtors.




         NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
421017




  U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 13 Filed 02/11/19 Page 1 of 3
TO: THE CLERK OF THE UNITED STATES BANKRUPTCY COURT FOR
    THE DISTRICT OF HAWAII, THE DEBTOR, AND OTHER PARTIES IN
    INTEREST

            PLEASE TAKE NOTICE that Priority Creditor CAROLYN P.

MENDOZA hereby appears in this case, by and through its undersigned attorneys,

pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure, and

requests that all notices given or required to be given and all papers served or

required to be served in this proceeding be also given and served, whether

electronically or otherwise, pursuant to Rules 2002, 4001, and 9007 of the Federal

Rules of Bankruptcy Procedure, as follows:


MICHAEL A. YOSHIDA                           DAN S. IKEHARA
may@hawaiilawyer.com                         DSIkehara@aol.com
ROSS UEHARA-TILTON                           P.O. Box 509
rut@hawaiilawyer.com                         Woodinville, WA 98072
1003 Bishop Street, Suite 1600
Honolulu, HI 96813

                         [Signatures on following page]




                                       -2-



 U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 13 Filed 02/11/19 Page 2 of 3
           Dated: Honolulu, Hawaii, February 11, 2019.

                             DAMON KEY LEONG KUPCHAK HASTERT


                                 /s/ ROSS UEHARA-TILTON
                             MICHAEL A. YOSHIDA
                             ROSS UEHARA-TILTON

                             DAN S. IKEHARA, PLLC


                                 /s/   Dan S. Ikehara
                             DAN S. IKEHARA

                             Attorneys for Priority Creditor
                             CAROLYN P. MENDOZA




__________________________________________________________________
In re Mendoza; Case No. 18-01453; Notice of Appearance and Request for Notice

                                     -3-



 U.S. Bankruptcy Court - Hawaii #18-01453 Dkt # 13 Filed 02/11/19 Page 3 of 3
